Citation Nr: 0840464	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for external and 
internal hemorrhoids, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for tinea pedis with 
onychomycosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by five large thrombosed external hemorrhoids that 
are tender to palpation and evidence bleeding at the rate of 
once a month.  There is no evidence of secondary anemia or 
fissures. 

2.  The veteran's service-connected tinea pedis with 
onychomycosis is manifested by a mild degree of white 
psoriatic skin in between the fourth and fifth toes 
bilaterally consistent with tinea pedis; this does not cover 
an exposed surface and comprises less than one percent of the 
entire body surface area.  There are no scars and no 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7336 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis with onychomycosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

The RO's December 2005 letter describing the evidence needed 
to support the veteran's claim for an increased rating was 
timely mailed before the March 2006 rating decision.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, identified what 
evidence (including lay statements, the veteran's own 
statement, and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating the veteran's hemorrhoids and 
tinea pedis with onychomycosis.  Although the veteran has not 
raised any notice issues as to these claims, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the veteran was not prejudiced by the flaws in the 
original December 2005 letter.  First, in a March 2006 
letter, the veteran was notified that disabilities are rated 
on the basis of diagnostic codes and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  In addition, in the November 
2006 statement of the case, the RO correctly set forth and 
applied the applicable rating criteria for both claims, 
noting in the Reasons and Bases section of the statement of 
the case that the veteran's hemorrhoids did not warrant a 
higher rating due to the lack of evidence of persistent 
bleeding with secondary anemia or fissures.  The RO also 
noted that a higher rating was not warranted for the 
veteran's tinea pedis as there was no evidence of 
disfigurement, limited motion or function due to scarring, 
pain on examination of scars, frequent loss of covering of 
the skin over scars, or dermatitis or eczema involving 20 to 
40 percent of the body or required systemic therapy.  

Second, the veteran has actual knowledge of what evidence was 
needed for a higher rating for his hemorrhoids and tinea 
pedis.  At the time of his VA examination in October 2006, he 
stated that approximately once a month, he noticed bright red 
blood on his toilet paper.  He further noted that he had lost 
15 pounds over the course of the past year.  He also 
complained of itching and fungus between his toes for which 
he would use over-the-counter cream or powder.  

The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so he was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to provide additional evidence in support of his 
claims, and has not requested that VA assist him in obtaining 
any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).





II.  Entitlement to Increased Ratings

Background

Service connection was granted for hemorrhoids and tinea 
pedis with onychomycosis by a January 1969 rating decision, 
at which time noncompensable ratings were assigned, effective 
October 1968, under former 38 C.F.R. § 4.114, Diagnostic Code 
7336 and 38 C.F.R. § 4.118, Diagnostic Code 7813, 
respectively.  Thereafter, a March 1975 rating decision 
increased the rating for hemorrhoids to 10 percent, effective 
from December 1974, and an October 1980 rating decision 
increased the rating for tinea pedis with onychomycosis to 10 
percent, effective from October 1979.  

The veteran filed the subject claims for increased ratings in 
October 2005.  

VA treatment records from December 2004 and October 2005 
reflect that the veteran was having trouble with yellow and 
flaking toe nails.  In October 2005, the veteran weighed 
181.9 pounds, in November 2005, he weighed 165 pounds, in 
December 2005, he weighed 166.1 pounds, at the beginning of 
February 2006, he weighed 161, and in the middle and end of 
February, his weight was back to 168 pounds.  

In December 2005, he complained of hemorrhoids and the 
assessment included external hemorrhoid.

In February 2006, the veteran denied any changes in appetite 
or significant weight gain or loss.  In May 2006, the veteran 
weighed 174.6 pounds, and in July 2006, he weighed 178.  

VA examination in October 2006 revealed that the veteran 
complained of intermittent problems with hemorrhoids.  He 
noticed bright red blood on his toilet paper approximately 
once a month.  He also complained of pain and itching that 
occurred two to three times a month.  When this occurred, he 
used over-the-counter hemorrhoidal cream.  There was no 
history of fissures.  The veteran also complained of 
intermittent athlete's foot.  An episode usually lasted 
several months.  The last time was approximately six to seven 
months earlier.  He complained of itching and fungus between 
his toes.  He had lost approximately 15 pounds over the past 
year.  Rectal examination revealed five large thrombosed 
external hemorrhoids that were tender to palpation but 
without fissures or persistent bleeding.  Skin examination 
revealed a mild degree of white psoriatic skin in between the 
fourth and fifth toes, bilaterally, consistent with tinea 
pedis, but that did not cover an exposed surface and 
comprised less than one percent of the entire body surface 
area.  There were no scars and no disfigurement.  The 
diagnoses were hemorrhoids and mild tinea pedis.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify various disabilities. 38 C.F.R., Part 4.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.   Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity 
of the disability changes during the relevant rating period.





Hemorrhoids

Turning first to the veteran's service-connected hemorrhoids, 
the record reflects that the veteran's hemorrhoids are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under Diagnostic Code 7336, a 10 
percent rating requires evidence of large or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue and evidence of frequent recurrences.  Hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures warrant a 20 percent rating.  The Board has 
determined that the criteria that relate to disability 
associated with the anus and rectum found in 38 C.F.R. § 
4.114, Diagnostic Codes 7332 to 7335 (2008), are not for 
application as there is no medical evidence relating 
disability of the anus and rectum to the veteran's service-
connected hemorrhoids.  

Accordingly, the Board concludes that the only schedular 
criteria that would permit the assignment of a higher rating 
for this disability would be those found in Diagnostic Code 
7336.  In this regard, with respect to entitlement to the 
next and highest rating under Diagnostic Code 7336 of 20 
percent, although the Board will find that the veteran's 
report of bleeding at the rate of once a month is of 
sufficient frequency to be considered persistent (the Board 
will also give the veteran the benefit of the doubt that 
hemorrhoids are the cause of the bleeding), at no time has 
there been a finding of secondary anemia or fissures.  In 
fact, the October 2006 examiner noted that there were no 
fissures.  In addition, although the veteran indicated that 
he had lost 15 pounds over the previous year, while the Board 
recognizes weight fluctuation in that amount during the 
course of the year, when the weight in October 2005 is 
compared with the veteran's weight in July 2006, there is 
only an approximately four pound difference (181.9 pounds 
versus 178 pounds).  Thus, the Board must find that the 
evidence is against entitlement to a 20 percent rating under 
Diagnostic Code 7336.

Therefore, in summary, considering the criteria necessary for 
a 20 percent rating under Diagnostic Code 7336, the Board 
finds that the veteran's hemorrhoids have not been manifested 
by bleeding with secondary anemia or fissures that is 
warranted for a 20 percent rating.  


Tinea Pedis with Onychomycosis

The Board will next turn to the veteran's tinea pedis with 
onychomycosis, which, as was noted above, consists of a mild 
degree of white psoriatic skin in between the fourth and 
fifth toes, bilaterally, consistent with tinea pedis which 
does not cover an exposed surface and comprises less than one 
percent of the entire body surface area.  There are also no 
scars and no disfigurement.  Thus, the Board finds that the 
evidence is against a rating in excess of 10 percent for this 
disability at any point in time.  

First, there is no evidence that there is any disfigurement 
or scarring associated with this disability and therefore 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, and 7805 are not for application.  

Secondly, even with respect to the criteria for dermatitis, 
which would be considered the predominant disability given 
the lack of evidence of disfigurement (see 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008)), the next higher rating under 
Diagnostic Code 7806 of 30 percent requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, and no such 
affected area or systemic therapy is currently shown in the 
record.  Clearly, entitlement to the highest rating under 
these criteria is not shown, as they require even more 
significant systemic therapy or a greater percentage of 
affected areas.  

Consequently, the Board must also conclude that a 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the veteran's tinea pedis 
with onychomycosis.  





Extraschedular Consideration

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. 
§ 3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  
38 C.F.R. § 3.321(b).  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms associated with his service-connected 
hemorrhoids and tinea pedis with onychomycosis cause 
impairment in occupational and social functioning.  Such 
impairment is contemplated by the rating criteria.  The 
rating criteria reasonably describe the veteran's 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.  





ORDER

Entitlement to a rating in excess of 10 percent for external 
and internal hemorrhoids is denied.

Entitlement to a rating in excess of 10 percent for tinea 
pedis with onychomycosis is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


